[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court finds that the plaintiff has sustained its burden, and that he has proved all the allegations of his complaint. The court does not find that the defendant has sustained his burden in connection with the allegations contained in his special defense, dated August 17, 1994. The court, therefore, will render judgment on behalf of the plaintiff in the amount of $2,807.75, as against the defendant, Matthew H. Stevenson.
/s/ Pellegrino, J. PELLEGRINO CT Page 10445